Citation Nr: 1819378	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of right leg fracture.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1961.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the RO granted service connection for residuals of right leg fracture (claimed as right hip, knee, tibia, femur and toe) under 38 C.F.R. § 4.71a (Diagnostic Code 5261) in the December 2009 rating decision, and assigned an initial disability rating of 10 percent from November 17, 2008.  Diagnostic Code 5261 applies to leg, limitation of extension.  

In a subsequent rating decision of February 2011, the RO recharacterized the disability as osteoarthritis, right hip (claimed as right hip condition) associated with residuals of right leg fracture (claimed as right hip, leg, knee, tibia, femur and toe) under 38 C.F.R. § 4.71a (Diagnostic Codes 5252-5003), and assigned a disability rating of 10 percent from November 17, 2008.  Diagnostic Code 5252 applies to thigh, limitation of flexion; Diagnostic Code 5003 applies to degenerative arthritis.  In the February 2011 rating decision the RO "closed out" entitlement under Diagnostic Code 5261.

The Board is aware of the provisions of diagnostic code 5255.  However, that code was not on the rating decision.  Regardless, the Board is fully aware of the pleading of General Counsel before the Court that the hip and knee should be rated separately.

At present, the Board does not understand whether the Veteran's "residuals" represent several disabilities which emanate from a common entity or whether they are the same manifestation under different diagnoses.  The AOJ documents do not establish the reason for the close-out rating and re-rating the knee into a hip, particularly in light of the diagnostic codes on the rating decision.  (We are also aware of the in-service anatomic location of treatment)  There is no explanation for why a toe would be rated with a hip (assuming service connection was granted for the toe).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prepare a rating decision that clarifies whether the Veteran's is service connected for a right hip disability; is service connected for a leg disability; is service connected for a knee disability; is service connected for a tibia disability; is service connected for a femur disability; and/or is service connected for a toe disability.

2.  In regard to the hip and knee should the formal rating not separate the disabilities, then the case must be referred to the Director of Compensation for extraschedular consideration.  It appears that a Veteran with hip and knee pathology is more seriously disabled than one with the hip or just the knee.  (Here, we note that the AOJ did not use diagnostic code 5255.)  (The Board makes no comment as to the correct diagnostic code or codes in light of the STRs.)

3.  After completion of the above and return of the case from the Director of Compensation, re-adjudicate the issues.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

